[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                     FILED
                           ________________________          U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                    May 9, 2007
                                 No. 06-16320                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                      D. C. Docket No. 06-00199-CR-MHS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

PAULINO MERCADO PATINO,
a.k.a. Cesar Perez Gomez
                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (April 9, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Paulino Mercado Patino (“Patino”) appeals his 87-month sentence for illegal

reentry into the United States by a deported alien. On appeal, Patino argues that
his sentence is unreasonable because: (1) the district court relied on an

impermissible factor, namely, the government’s recommendation to sentence him

to the high end of the guideline range; (2) the court did not adequately consider the

mitigating factors; and (3) his sentence was greater than necessary to comply with

the statutory purposes of sentencing set forth in 18 U.S.C. § 3553(a).

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245-46 (11th Cir.

2005). Having reviewed the record in this case, we find no reversible error.

Among other considerations, the district court adequately considered the § 3553(a)

factors and imposed a sentence that was reasonable on the facts of this case. The

court explained that it imposed a sentence at the high end of the Guidelines range

because the sentence “sufficiently punish[ed] [Patino] for his criminal conduct.”

The court stated that it had considered Patino’s violent background and the need

for the sentence to afford adequate deterrence to criminal conduct, to promote

respect for the law, and to protect the public from further crimes by the defendant.

      We also reject as meritless Patino’s argument that the district court

considered as an impermissible factor its initial belief that the government was

going to recommend a sentence at the low end of the Guidelines range.

Furthermore, we find no merit in Patino’s claim that the district court violated

§ 3553(c)(1).

      AFFIRMED.

                                           2